Citation Nr: 1427056	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 16, 2008, and in excess of 30 percent since May 16, 2008, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sons



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to October 1945.

This matter is on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that continued a 10 percent disability rating for PTSD.  Jurisdiction has since been transferred to the Detroit, Michigan RO.

By a rating action dated in December 2009, a 30 percent rating was assigned for PTSD, effective from May 16, 2008, the date of the increased rating claim.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran later testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in October 2009 and before the undersigned Acting Veterans Law Judge during a Travel Board hearing in May 2014.  Transcripts of both hearings are of record.

The Board observes that since the Statement of the Case was issued in December 2009, the Veteran submitted a June 2013 private psychosocial assessment and employability evaluation and VA outpatient records dated through 2013 were added to the electronic record.  In May 2014, the Veteran waived RO consideration of this evidence.  38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In May 2014, the Veteran essentially testified that his PTSD symptomatology had increased in severity.  The Board observes that the most recent VA examination for rating purposes was performed in October 2009.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's PTSD.

In addition, the issue of entitlement to a TDIU is raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In July 2013, the Veteran submitted a June 2013 private psychosocial assessment and employability evaluation which suggests that the Veteran is unemployable due to his service-connected PTSD.  However, the Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his current service-connected PTSD to meet the requirements for a TDIU.  Thus, further development of this claim is also needed.

A review of the Veteran's electronic claims file shows that the most recent VA medical records are dated in October 2013.  Accordingly, any outstanding VA treatment records, if extant, must be secured on Remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a notice letter pertaining to his TDIU claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

2.  Obtain a complete copy of the VA treatment records since October 2013.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file that has been uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

3.  On completion of the above, schedule an appropriate a VA examination to determine the current severity of his PTSD.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms attributable to his service-connected PTSD.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also specifically consider and discuss the June 2013 private report.

The examiner should also provide an opinion concerning the impact of the PTSD on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in December 2009.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

